DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on recitation “near-infrared transmittance” of claim 1
Examiner notes that Applicant states in paragraphs 0085 and 0086 of Applicant’s specification (PGPUB US 2021/ 0362901):

[0086] Note that near-infrared herein refers to rays of light having a wavelength of 800 to 2,500 nm. 
[0087] Also note that a near-infrared transmittance of 50% or higher means a transmittance of 50% or higher for 800 to 1,500 nm as measured by a light absorbance measurement performed on the heat-contractive plastic member 40a using a known spectrophotometer (for example, a spectrometer made by Hamamatsu Photonics K.K.). 
Note that Applicant has therefore provided two different ranges of wavelength of light for what is considered to be “near-infrared” (800 to 2,500 nm and 800 to 1,500 nm). Note 35 U.S.C. 112(b) rejection below. Examiner has interpreted the term “near-infrared transmittance” of claim 1 as delineating a range of 800 to 1,500 nm. See 35 U.S.C. 103 rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14 of U.S. Patent No. 11,213,992 (US ‘992) in view of Shelby et al. (US 2002/0166833) and in further view of Watanabe et al. (US 2011/0174356).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-12 and 14 of US ‘992 teach everything claimed in claims 1 and 6 of the instant application, except that the plastic member comprises a colorant, and that the near-infrared transmittance of the plastic member is 50% or higher.

Shelby et al. teach a composite preform comprising:

a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2); 

and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). 

		Additionally, in regard to the recitation regarding the plastic member being heat-contractive, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042) (a shrink film is heat-contractive). Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).
Shelby et al. teach that, in instances where the sleeve is placed over the preform prior to reheating the preform just before blow molding, infrared heating of preforms can only be done if the sleeve and the inks used to print the sleeve do not excessively absorb the infrared radiation (paragraph 0040). Shelby et al. additionally teach that the sleeve may be placed over the preform after reheating the preform just before blow molding (see, for example, paragraphs 0044-0046 [Example 1]). Shelby et al. teach that the sleeve may be of polyethylene terephthalate (PET) (see, for example, paragraphs 0024 and 0044-0046 [Example 1]) or a polyolefin such as polyethylene or polypropylene (paragraphs 0024 and 0047 [Example 2])).

Since Shelby et al. establish that it is known to include colorant or a pigment in a resin layer of a heat contractive plastic member for a bottle in order to color the plastic member of bottle as desired, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a colorant /pigment in the plastic member of US ‘992 in order to color the plastic member as desired.

US ‘992 and Shelby et al. do not explicitly teach that the sleeve has a near-infrared transmittance of 50% or higher.

Watanabe et al. teach a laminate of polymeric layers having a polyethylene terephthalate (PET) layer having a transmissibility over wavelengths 800 nm to 1400 nm of 88% (Table 5 on page 28, Example 2-15 of 100% PET [third column from left in Table 5]; Example 2-15 is discussed in paragraph 0340), or a polypropylene layer having a transmissibility over wavelengths 800 nm to 1400 nm of 85% (Table 5 on page 28, Example 2-16 of 100% polypropylene [fourth column from left in Table 5]; Example 2-16 is discussed in paragraph 0340).

Since Watanabe et al. establish that polyethylene terephthalate (PET) and polypropylene have a high transmissibility over the near infrared wavelengths of 800 nm to 1400 nm (88% for PET and 85% for polypropylene as discussed above), one of ordinary skill in the art at the time of the filing of the application would have recognized that the PET sleeve or polypropylene sleeve taught by US ‘992 and Shelby et al. has a near-infrared transmittance of higher than 50%. To the extent that the transmissions in Table 5 are that of the laminate, Examiner notes that the transmission of the PET or polypropylene layer must be at least the transmission of the overall film in which the PET or polypropylene layer is in (the layer having the lowest transmission would control the transmission of the overall laminate).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/953,768 (Ap. ‘768) (reference application) in view of Shelby et al. (US 2002/0166833), and in further view of Watanabe et al. (US 2011/0174356). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of Ap. ‘768 teach everything claimed in claim 1 of the instant application, except that the near-infrared transmittance of the plastic member is 50% or higher.
Shelby et al. teach a composite preform comprising:
a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2); 
and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). Shelby et al. teach that the sleeve may be of polyethylene terephthalate (PET) (see, for example, paragraphs 0024 and 0044-0046 [Example 1]) or a polyolefin such as polyethylene or polypropylene (paragraphs 0024 and 0047 [Example 2])).

Since Shelby et al. establish that polyethylene terephthalate and polyolefin such as polyethylene or polypropylene are suitable and known materials for the material of a label sleeve for bottle preforms, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used polyethylene terephthalate or polypropylene as the material of the label sleeve of claims 1 and 2 of Ap. ‘768.

Claims 1 and 2 of Ap. ‘768 and Shelby et al. do not explicitly teach that the sleeve has a near-infrared transmittance of 50% or higher.

Watanabe et al. teach a laminate of polymeric layers having a polyethylene terephthalate (PET) layer having a transmissibility over wavelengths 800 nm to 1400 nm of 88% (Table 5 on page 28, Example 2-15 of 100% PET [third column from left in Table 5]; Example 2-15 is discussed in paragraph 0340), or a polypropylene layer having a transmissibility over wavelengths 800 nm to 1400 nm of 85% (Table 5 on page 28, Example 2-16 of 100% polypropylene [fourth column from left in Table 5]; Example 2-16 is discussed in paragraph 0340).

Since Watanabe et al. establish that polyethylene terephthalate (PET) and polypropylene have a high transmissibility over the near infrared wavelengths of 800 nm to 1400 nm (88% for PET and 85% for polypropylene as discussed above), one of ordinary skill in the art at the time of the filing of the application would have recognized that the PET sleeve or polypropylene sleeve taught by Ap. ‘768 and Shelby et al. has a near-infrared transmittance of higher than 50%. To the extent that the transmissions in Table 5 are that of the laminate, Examiner notes that the transmission of the PET or polypropylene layer must be at least the transmission of the overall film in which the PET or polypropylene layer is in (the layer having the lowest transmission would control the transmission of the overall laminate).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the scope of wavelengths Applicant intends to fall within the recitation “near-infrared” cannot be ascertained because Applicant’s specification provides one range of wavelengths in a definition provided by Applicant (“800 to 2,500 nm”), but Applicant then provides another range of wavelengths in another definition provided by Applicant (“800 to 1,500 nm”) in paragraphs 0085 and 0086 of Applicant’s specification (PGPUB US 2021/ 0362901):

[0086] Note that near-infrared herein refers to rays of light having a wavelength of 800 to 2,500 nm. 
[0087] Also note that a near-infrared transmittance of 50% or higher means a transmittance of 50% or higher for 800 to 1,500 nm as measured by a light absorbance measurement performed on the heat-contractive plastic member 40a using a known spectrophotometer (for example, a spectrometer made by Hamamatsu Photonics K.K.). 
Is the scope of wavelengths Applicant intends to fall within the recitation “near-infrared” in claim 8 “800 to 2,500 nm” or “800 to 1,500 nm” ?

Claims 2-7 are rejected for the same reasons that claim 1 is rejected since claims 2-7 depend upon claim 1.

In further regard to claim 7, the recitation “a compression-bonded portion of the heat-contractive plastic member” renders the claim indefinite because it is not clear whether or not the “compression-bonded portion” of claim 7 is intended to be required to be the end of the plastic member that is compression-bonded as recited in claim 6 (claim 7 depends upon claim 6), or if it is intended to be another “compression-bonded portion” somewhere in the preform, that is separate from the end of the plastic member that is compression-bonded recited in claim 6. This is because (a) “a” is recited prior to “compression-bonded portion” in claim 7 and (b) the recitation “compression-bonded portion” is not recited in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al. (US 2002/0166833) in view of Watanabe et al. (US 2011/0174356).

In regard to claims 1 and 3, Shelby et al. teach a composite preform comprising:

a preform comprising a mouth part, a trunk part linked to the mouth part, and a bottom part linked to the trunk part (see, for example, Fig. 2, preform having each of the claimed parts shown in steps IV and V of Fig. 2); 

and a heat-contractive plastic member (sleeve, Fig.2 the sleeve is a “Shrink (RIM-Shrink) Film”, see, for example, title of Fig. 2) disposed so as to surround an outside of the preform (Fig. 2, sleeve shown in steps III, V and VI of Fig. 2) (a shrink film is heat-contractive) and comprising at least a colored layer that contains a resin material and a colorant or a pigment (Examiner notes that a pigment is a colorant) (paragraphs 0025 and 0036). 

		Additionally, in regard to the recitation regarding the plastic member being heat-contractive, David Shelby et al. teach that a PP shrink label is desirable for (a) in hot fill and pasteurization applications,  resisting the creep and deformation of the bottle as it pressurized and softened under the extreme pasteurization conditions and (b) minimization of plateout in heatsetting applications (when the PP shrink label is applied to a PET bottle, the likelihood of PET oligomer plating-out on the heatset blowmold is essentially eliminated) (paragraph 0042) (a shrink film is heat-contractive). Additionally, Examiner notes that David Shelby et al. teach that PET sleeves shrink down slightly around the preforms during the heating step (paragraph 0048), and one of ordinary skill in the art would have expected any PP sleeve to also shrink down around the preforms during the heating step, because PP is a thermoplastic material just as PET is a thermoplastic material, and all thermoplastic materials would have been reasonably been expected to behave similarly under the same heating conditions (one of ordinary skill in the art would recognize that the degree of shrinking would be different between PET and PP, since they are different materials, but that there would be some degree of shrinking for both PET and PP).
Shelby et al. teach that, in instances where the sleeve is placed over the preform prior to reheating the preform just before blow molding, infrared heating of preforms can only be done if the sleeve and the inks used to print the sleeve do not excessively absorb the infrared radiation (paragraph 0040). Shelby et al. additionally teach that the sleeve may be placed over the preform after reheating the preform just before blow molding (see, for example, paragraphs 0044-0046 [Example 1]). Shelby et al. teach that the sleeve may be of polyethylene terephthalate (PET) (see, for example, paragraphs 0024 and 0044-0046 [Example 1]) or a polyolefin such as polyethylene or polypropylene (paragraphs 0024 and 0047 [Example 2])).

Shelby et al. do not explicitly teach that the sleeve has a near-infrared transmittance of 50% or higher.

Watanabe et al. teach a laminate of polymeric layers having a polyethylene terephthalate (PET) layer having a transmissibility over wavelengths 800 nm to 1400 nm of 88% (Table 5 on page 28, Example 2-15 of 100% PET [third column from left in Table 5]; Example 2-15 is discussed in paragraph 0340), or a polypropylene layer having a transmissibility over wavelengths 800 nm to 1400 nm of 85% (Table 5 on page 28, Example 2-16 of 100% polypropylene [fourth column from left in Table 5]; Example 2-16 is discussed in paragraph 0340).

Since Watanabe et al. establish that polyethylene terephthalate (PET) and polypropylene have a high transmissibility over the near infrared wavelengths of 800 nm to 1400 nm (88% for PET and 85% for polypropylene as discussed above), one of ordinary skill in the art at the time of the filing of the application would have recognized that the PET sleeve or polypropylene sleeve of Shelby et al. has a near-infrared transmittance of higher than 50%. To the extent that the transmissions in Table 5 are that of the laminate, Examiner notes that the transmission of the PET or polypropylene layer must be at least the transmission of the overall film in which the PET or polypropylene layer is in (the layer having the lowest transmission would control the transmission of the overall laminate).

In regard to claims 2 and 5, Shelby et al. teach that the sleeve further comprises a gas barrier layer (paragraphs 0025 and 0041, and claims 12 and 13) (Examiner interprets “further” as requiring that the gas barrier layer is an additional layer over the plastic member recited in claim 1: if a single-layer member is relied upon as the plastic member, then the gas barrier layer is an additional layer other than the base single-layer of the plastic member). In additional regard to claim 5, Examiner notes that PET is also a gas barrier material, so in the PET / barrier material multilayer structure, both layers are a gas barrier layer.

In regard to claim 6, the structure of the preform shown in Fig. 2 of Shelby et al. results in a structure of the final product of the preform that meets all structural requirements of the product-by-process limitation “one end of the plastic member is compression-bonded, the one end being on a bottom side of the preform” (this is a product-by-process limitation due to the recitation “compression-bonded”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby et al. (US 2002/0166833) in view of Watanabe et al. (US 2011/0174356), and in further view of Marshall et al. (US 2006/0124239).
Shelby et al. and Watanabe et al. teach the preform as discussed above in regard to claim 1.
Shelby et al. teach that the colored layer contains a colorant or a pigment to make colored sleeves (paragraphs 0025 and 0036), but do not teach that the color is brown (that the pigment is a brown pigment), or the particular amount of the pigment in the resin layer of the sleeve.
Marshall et al., however, teach a colored label film for a bottle, where the label film may be colored via a pigment to the same color of the bottle (of contents of the bottle) to achieve a no-label appearance (paragraph 0069), and that a brown pigment would be used to achieve a no-label appearance with a bottle of beer (paragraph 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a brown pigment in order to color the sleeve label of the preform (to be formed into a bottle) taught by Shelby et al. and Watanabe et al. in order to (1) form a sleeve label of the desired color and/or (2) to have colored the sleeve label brown to match the color of beer and achieve a no-label appearance with a bottle of beer, as taught by Marshall et al.

In regard to the claimed relative amount of the pigment, one of ordinary skill in the art would have recognized that the claimed relative amount range of 0.1 to 30 % by mass is a well known suitable relative amount range for a pigment in a resin material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788